Robert J. Rossi, Esq. County Attorney, Onondaga County
Deputy County Attorney Klein has requested our opinion on the precise meaning of the words "five per centum of qualified voters as provided in subdivision 1 of this section", which appear in Municipal Home Rule Law § 24 subd 2 par j subpar (1). "Subdivision 1" so referred to is Municipal Home Rule Law § 24 subd 1 par a.
Enclosed is a copy of our informal opinion published in 1978 Op Atty Gen 291, which answers the same question but because of the time of the year it deals with and the fact that 1978 was a year of a gubernatorial election, we shall address the question again.
Municipal Home Rule Law § 24 specifies certain types of local laws that are subject to a referendum on petition (if not already subject to mandatory referendum). Subdivision 1 par a specifies those who are qualified to sign a petition protesting against such local law and also the minimum number of qualified signers required on the petition to provide for a referendum to adopt or defeat the local law. The minimum number is 10% of the number of votes for governor in that community at the last election to fill that office. Subdivision 2 par j subpar (1) merely reduces from 10% to 5% (or 15,000 which ever is less), the number of signers necessary in the event the local law is one adopted under Municipal Home Rule Law § 10 to reapportion the county.
The qualifications laid down in Municipal Home Rule Law § 24 subd 1 par a for signing the petition are that signers must be qualified electors of the municipality who were registered to vote in the municipality at the last preceding general election (November 4, 1980). With permanent personal registration in effect throughout the State, the expression "qualified electors" means "registered voters". For the purpose of qualifying to sign a petition to require a referendum on a local law, an individual not only must be registered to vote but also must have been registered to vote in the same municipality on November 4, 1980.
The minimum number of qualified petition signers is a percentage of the number of voters in the municipality who cast votes for the office of governor at the last gubernatorial election (November 7, 1978), but thesigners need not be people who voted for governor or who were even registered to vote in that election.
The New York Legislative Manual Supplement for 1977-79, published by the Secretary of State, reports the vote for governor in Onondaga County on November 7, 1978, as 152,236.
In our opinion, in Onondaga County where the total vote for governor in 1978 was 152,236, it is necessary, in order to have a referendum on petition on a local law to reapportion the county passed pursuant to Municipal Home Rule Law § 10, for the petition to be signed by at least 7,612 registered voters who are currently registered to vote in the county and who were also registered to vote in the county in the general election on November 4, 1980.